Citation Nr: 1300509	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  09-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1970.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Washington, D.C., denying the claim currently on appeal.  

The appellant testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  Jurisdiction of the case is with the RO in St. Petersburg, Florida.

In December 2011, the Board remanded this case for additional development; it is again before the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran died in October 2007. The death certificate lists the immediate cause of death as an acute myocardial infarction; metastatic colon cancer and lung cancer are also listed as significant conditions contributing to death.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.


3.  Resolving all reasonable doubt in favor of the appellant, the Veteran had presence in Vietnam while on active duty.


CONCLUSION OF LAW

The criteria for entitlement for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Relevant Law and Regulations

Benefits may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2012).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2012).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  See 38 C.F.R. § 3.312(c)(2) (2012).  However, service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of the death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3) (2012).

The regulations also state that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition affected a vital organ and was of itself of a progressive and debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2012).

In order for service connection for the cause of a Veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) medical nexus evidence linking (1) and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Exposure to Agent Orange has been noted to have occurred in various places, including Thailand as well as Vietnam.  The VA has determined that U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to may have been exposed to herbicides.  See http://www.publichealth.va.gov/exposures/agentorange/thailand.asp.  Additionally, that website lists a recently declassified 1973 Department of Defense (DoD) report that contains evidence of significant use of herbicides on the fenced-in perimeters of military bases in Thailand.  

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The appellant has claimed that the Veteran had temporary duty in Vietnam while on active duty.  If the evidence of record reflects that the Veteran was exposed to herbicides while in service, his cause of death, acute myocardial infarction, would be service-connected.  As such, the central issue in this case is whether the evidence reflects exposure to herbicides due to his presence in Vietnam to in Thailand.
 
The Board finds that, resolving all reasonable doubt in favor of the appellant, the evidence reflects that the Veteran was exposed to herbicides while on active duty.

Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence). 

The appellant testified during her May 2011 hearing that the Veteran had often spoken to her about his service in Vietnam.  He told her that this temporary service was in 1966 and that he worked as a "bypass specialist" or a mechanic on an airplane.  She also provided details of what the Veteran had told her about his service in Vietnam.  She mentioned that he had been used under a "civilian cloak" and did not have to wear a uniform in the Vietnam field, due to his appearance.  She testified that he had told many friends and acquaintances of his service in Vietnam.  The appellant is certainly competent to provide this testimony, as these were her observations and recollections of statements made by the Veteran while they were married.  In addition, as there is nothing in the record that contradicts her reports, they are considered credible.  In fact, information from the Veteran's service personnel records tend to support her statements.

The Veteran's service personnel records confirm that his duty was as an engine mechanic.  While these records do not indicate any service within the borders of Vietnam, the records do contain a copy of a personnel record notating that "SGT Burge going to V.N. relieved SGT Burge as trainer" for a soldier with the Veteran's last name.  This notation is dated August 1966.  It was noted that the trainee departed on December 1, 1966 for approximately 120 days of temporary duty.  The nature of this duty is not indicated.  

These records support the appellant's contentions that the Veteran, who had duty as an airplane mechanic, was sent to Vietnam on temporary orders in 1966, following his basic training.  

The Board also notes that the Veteran was stationed at Nakhon Phanom Royal Thai Air Force Base in Thailand from July 2, 1967, until June 24, 1968.  While the Veteran's service personnel records do not reflect specifically that the Veteran's duties placed him near the perimeter of the base, his presence in this area supports the contention that he was exposed to herbicides while on active duty.  

The Board finds that, resolving all reasonable doubt in favor of the appellant, the evidence of record supports a finding that the Veteran had in-service exposure to herbicides in service while on active duty, either in Vietnam or Thailand.  Therefore, the presumption of service connection for the Veteran's fatal myocardial infarction is warranted, and entitlement to service connection for the cause of the Veteran's death is granted.  38 C.F.R. § 3.307, 3.309, 3.312.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


